DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and non-persuasive in part.  Applicant’s arguments regarding the previous rejection are found persuasive.  The rejection has been changed below, with a new prior art reference and an additional reference; accordingly, applicant’s arguments are now moot due to the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…battery disposed external to the electronics housing…”; however, it is unclear whether this electronics housing is the same as the previously positively recited sealed electronics housing, or an additional/separate housing.  
Claims 2-20 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlstrand et al. (US 2007/0233195; hereinafter “Wahlstrand”).
Regarding claim 1, Wahlstrand discloses a control module for an electrical stimulation system (Fig. 4, #100), the control module comprising: a sealed electronics housing (e.g. Fig. 4, #130); an electronic subassembly disposed within the sealed electronics housing (e.g. ¶¶ 41, 58 – electronic chips of the wiring/circuit board); one or more connector assemblies coupled to the electronic subassembly, the one or more connector assemblies configured and arranged to receive a lead (e.g. Fig. 4, #160; ¶¶ 41); and a rechargeable battery disposed external to the electronics housing (e.g. Fig. 4 & 5, #10), the battery comprising a positive and negative electrode (e.g. ¶¶ 44), and a single battery case attached directly to the sealed electronics housing and forming a sealed cavity that encapsulates both the positive electrode and the negative electrode (e.g. Fig. 5, #20), the battery case electrically isolated from each of the positive electrode and the negative electrode (e.g. ¶¶ 43 – “liner 24 is provided adjacent or proximate the housing 20 to separate internal components of the battery 10 from the housing 20”). 
Regarding claim 2, Wahlstrand discloses the battery case forms a hermetic seal (e.g. ¶¶ 53 – “hermetically sealed battery”).
Regarding claim 12, Wahlstrand discloses a covering disposed over at least a portion of the sealed electronics housing and the one or more connector assemblies (e.g. ¶¶ 85 – silicon rubber boot).
Regarding claims 13-14, Wahlstrand discloses the connector assemblies comprise a connector lumen configured and arranged to receive a lead and a plurality of connector contacts (e.g. ¶¶ 57) and an electrical stimulation lead is coupled to the control module via the connector assemblies (e.g. ¶¶ 3, 41, etc.).
Regarding claim 15, Wahlstrand teaches a method for implanting the control module by forming a recess along the outer surface of the patient’s skull and placing the control module along the skull with the battery and attaching the module to the skin (e.g. ¶¶ 4).
Claims 1-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2011/0190842; hereinafter “Johnson”).
Regarding claim 1, Johnson discloses a control module for an electrical stimulation system, the control module comprising: a sealed electronics housing (e.g. Fig. 8E, #240); an electronic subassembly disposed within the sealed electronics housing (e.g. Fig. 8B, #220); one or more connector assemblies coupled to the electronic subassembly, the one or more connector assemblies configured and arranged to receive a lead (e.g. Fig. 7, #245; ¶¶ 86); and a rechargeable battery disposed external to the electronics housing (e.g. ¶¶ 68; e.g. Fig. 7 & 8, #210), the battery comprising a positive and negative electrode (e.g. ¶¶ 89), and a single battery case (e.g. Fig. 8A, #212) attached directly to the sealed electronics housing and forming a sealed cavity that encapsulates both the positive electrode and the negative electrode (e.g. ¶¶ 89-92), the battery case electrically isolated from each of the positive electrode and the negative electrode (e.g. ¶¶ 89– “tubular battery 210 may include a separate feedthrough or ground contact on battery header 205 for the negative terminal.”). 
Regarding claim 2, Johnson discloses the single battery case forms a hermetic seal (e.g. ¶¶ 89 – “sealed enclosure”).
Regarding claim 3, Johnson discloses the single battery case is attached to the sealed electronics housing via at least a weld (e.g. ¶¶ 92).
Regarding claim 4, Johnson discloses a positive terminal coupled to the positive electrode and a negative terminal coupled to the negative electrode (e.g. ¶¶ 89 – the individual feedthroughs as described).
Regarding claim 5, Johnson indicates that the battery may be formed of a lithium polymer which is a different material than that which is used for feedthrough elements (e.g. ¶¶ 68).
Regarding claim 6, Johnson discloses the single battery case comprises a cap attached to the sealed electronics housing and electrically isolating the positive and negative electrodes (e.g. ¶¶ 89 – battery header 205 – further where the batteries are necessarily isolated and insulated otherwise they would short).
Regarding claims 7-8, Johnson discloses a first and second feedthrough extending through the housing coupled to the positive and negative electrodes (e.g. ¶¶ 89 – the individual feedthroughs as described).
Regarding claim 9, Johnson discloses the single battery case is configured and arragned to directly contact patient tissue when implanted (where the examiner notes the external case is part of the exterior of the IMD 200).
Regarding claim 12, Johnson discloses a covering disposed over at least a portion of each of the sealed electronics housing and the one or more connector assemblies (e.g. Figs. 7/8 - #240 and end cap as shown in Fig 8)
Regarding claim 13, Johnson discloses the connector assembly comprises a connector lumen configured and arranged to receive a lead e.g. ¶¶ 86 – port 245) and a plurality of connector contacts arranged along the lumen in electrical communication with the electronic assembly (where the examiner notes the lead necessarily operates/communicates via a plurality of contacts).
Regarding claim 14, Johnson discloses the control module as indicated above with respect to claim 1 and further an electrical stimulation lead coupleable to the control module via the connector assemblies of the control module (e.g. ¶¶ 86 – port 245; e.g. ¶¶ 23-28, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Wahlstrand. 
Regarding Claims 10 and 15, Johnson discloses the control module of claim 1 as expounded above.  Johnson discusses stimulation of the brain (e.g. ¶¶ 22) but fails to expressly disclose placing the control module along the skull inside a formed recess, to directly contact a bony structure when implanted in a patient.  In the same field of endeavor, Wahlstrand discloses implanting a stimulator under the scalp of a patient’s head in a recess formed in the skull in order to provide direct stimulation to the brain (e.g. ¶¶ 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of skull implantation as taught by Wahstrand to improve the device of Johnson by allowing the stimulator to be locally placed in the skull for brain stimulation.
Regarding claims 11, 16, and 17, Johnson fails to expressly disclose the case of the battery or battery case with at least one of parylene or silicone.  In the same field of endeavor, Wahlstrand teaches the application of a silicon rubber coating or cover, in order to avoid any interference or disturbances caused by the electronics in the device (e.g. ¶¶ 77-85).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of silicone coating as taught by Wahstrand to improve the insulation of the device of Johnson for avoiding any interference or disturbances.
Regarding claims 18-19, Johnson fails to expressly disclose fastening the control module to the skull using fasteners with at least a portion of the sealed electronics housing extending from the recess.  In the same field of endeavor, Wahlstrand discloses implanting a stimulator on top of the surface of the skull, where at least a portion of the electronics would extend from the recess and some fasteners are necessarily required, in order to provide direct stimulation to the brain (e.g. ¶¶ 4).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of skull implantation using fasteners with at least a portion of the sealed electronics housing extending as taught by Wahstrand to improve the device of Johnson by allowing the stimulator to be securely placed at the skull for brain stimulation.

Allowable Subject Matter
Claim 20 avoid the prior art of record, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving the issues with regard to §§112 and/or 101, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792